Citation Nr: 0311791	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for residuals of a low back injury.  

The veteran provided oral testimony at a video conference 
hearing before the undersigned Veterans Law Judge in August 
2001, a transcript of which is associated with the claims 
folder.  

In an October 2001 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.  The United States Court of Appeals for Veterans 
Claims (CAVC), in an Order issued in August 2002 that was 
based on a Joint Motion for Remand and to Stay Proceedings, 
vacated the Board's October 2001 decision and remanded the 
case to the Board.  The decision set forth below replaces the 
Board's October 2001 decision.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000; Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103,  5103A, 
5107 (West Supp. 2002).  The Board has duly considered the 
provisions of the VCAA and is undertaking additional 
development on the service connection claim which is 
addressed in the remand portion of this decision.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In March 1997 the RO denied entitlement to service 
connection for residuals of a low back injury and the 
decision became final.  

2.  The evidence received since the RO's March 1997 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of a low back 
injury and by itself, or in connection with the evidence 
previously of record, is significant and must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the March 1997 determination wherein 
the RO denied the claim of entitlement to service connection 
for residuals of a low back injury, is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5107, 7105 (West Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1997 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a low back injury is reported in 
pertinent part below:

The service records show that the veteran was admitted to a 
military hospital in July 1952 for evaluation of back pain 
subsequent to a motor vehicle accident.  He was treated with 
a series of exercises as well as hyperextension casting.  


He was discharged with no physical findings and no subjective 
complaints.  He was briefly hospitalized again for back 
problems in 1953.  The October 1954 separation examination 
revealed no abnormalities.

Associated with the claims file are private medical records 
dated in June 1979, which show that the veteran reported a 
medical history of low back pain "a few months ago".  He 
stated that he had been diagnosed with degenerative disc 
disease by his treating chiropractor.  The diagnosis was 
sciatica, marked tenderness with spasm of the paravertebral 
and paraspinous muscle groups at the L5 and S1.

The evidence associated with the claims subsequent to the 
March 1997 rating decision wherein the RO denied entitlement 
to service connection for residuals of a back injury is 
reported in pertinent part below.  

Associated with the claims file are VA clinical records dated 
from March to June 2000.  In March 2000 the veteran was seen 
primarily for his follow-up for postoperative heart surgery, 
but his chief complaint was low back pain.  He related some 
symptoms that were suggestive of sciatic nerve involvement.  

The examiner opined that his increase in symptoms and 
limitation to activity was likely due to the further 
deterioration of his spine and possibly hips.

In May 2000, he was seen in the orthopedic clinic, wherein he 
reported a history of low back pain radiating down the 
lateral aspect of his left leg since 1996.  A magnetic disc 
image revealed multiple disc bulges, especially L3-4.  

In June 2000 he presented for his follow-up post 
catheterization wearing a back brace.  He reported that his 
back pain had markedly decreased with the brace.

Associated with the claims file are the results of a computer 
tomography (CT) scan and myelogram of the lumbar spine 
conducted in January 2001.  

The CT scan revealed multi-level degenerative changes of the 
lumbar spine, especially at L3-4 where a far lateral disc 
protrusion narrows the left L3 nerve root foramen and 
probably compressed the left L3 nerve root.  The myelogram 
revealed minor degenerative changes of the lumbar spine 
without high-grade spinal stenosis nor focal nerve root 
compression.

The veteran was accorded a VA spine examination in February 
2001.  It was noted that the service medical records and 
claims file were available and reviewed prior to evaluation.  
The diagnoses were history of lumbar spine, resolved and 
degenerative disc disease with spondylosis of the lumbar 
spine and left lumbar radicular pain.

The examiner opined that based on the medical records 
provided and history provided by the veteran, it was as least 
likely as not that his current back disability was not 
related to the self-limiting soft tissue phenomenon noted in 
service.  He further opined that this was supported by the 
long period of symptom free behavior between 1954 to 1996.

In August 2001 a video conference hearing before the 
undersigned Veterans Law Judge was conducted.  The veteran 
stated that prior to service he was in good health.  During 
service he sustained several injuries to his back.  He was 
hospitalized for six to eight weeks for one such injury.  He 
was asymptomatic upon discharge from service.  He experienced 
problems with his back within six months to a year following 
his separation from service, averaging two to three times a 
year.  

He discussed his inservice back injury with his VA 
cardiologist who reportedly reviewed his X-ray reports.  He 
testified that she had told him that it appeared that his 
current back problem was related to service.  His last visit 
with his cardiologist was approximately four to eight months 
prior to his hearing.

Subsequently added to the record were treatment records dated 
in 2002, to include documents as recorded by the VA 
cardiologist noted above.  These documents refer to the 
veteran's history of back pain and include a November 2000 
lumbar myelogram.  

The impression was of minor degenerative changes of the 
lumbar spine without high grade spinal stenosis nor focal 
nerve root compression.  A CT study showed a far lateral disc 
protrusion on the left at L3/4.  

The VA cardiologist noted in February 2002 that the veteran 
had chronic lower back and right hip pain.  She noted that 
the MRI in May 2000 showed 2-3 herniated discs in the lumbar 
spine.  She also noted that the veteran had postponed surgery 
and had tried several steroid injections without substantial 
relief.  He wore a brace and used medications.  

Also submitted most recently was a March 2003 medical record 
from the University of Texas Medical Branch Hospital 
referable to treatment of the veteran for back 
symptomatology.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  An RO determination 
as to whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  

In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the 
Federal Circuit held that 38 U.S.C. § 7104 "means that the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find. What the regional office may have determined in 
this regard is irrelevant. Section 7104 does not vary the 
Board's jurisdiction according to how the regional office 
ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West Supp. 2002);  38 C.F.R. § 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


Analysis

The evidence at the time of the ROs March 1997 decision 
showed that the veteran suffered a lumbar strain in service 
that resolved with no residual pathology.

As was stated above, the RO denied entitlement to service 
connection for residuals of a low back injury in March 1997, 
and this decision was not appealed and became final.  
Therefore, the Board must consider whether new and material 
evidence has been submitted since the March 1997 rating 
determination.

The evidence added to the record since the March 1997 
decision includes a VA examination report, a VA CT scan and 
myelogram reports, and a transcript of hearing testimony.

The Board notes that the RO requested a VA examination in 
2001 in order to obtain a medical opinion as to whether any 
current back disorder was related to an inservice injury.  
The medical examiner, who reviewed the veteran's claims file, 
found that the lumbar strain sustained during service had 
resolved.  He opined that it was at least as likely as not 
that the veteran's current back disorder was not related to 
the soft tissue phenomenon noted in service.  This evidence 
is not in favor of the veteran's claim, and as such, cannot 
be considered new and material evidence. See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").

The veteran testified that his VA cardiologist had expressed 
an opinion that his current back disorder was related to 
service.  Subsequently added to the record were additional VA 
treatment records which reflect continued treatment for back 
disorders.  Treatment records of the VA cardiologist 
mentioned by the veteran at the personal hearing were added 
to the record and note that the veteran had chronic lower 
back and herniated discs in the lumbar spine.  No actual 
statement which might be interpreted as finding a nexus 
between the veteran's current back disorders and his 
inservice injury is indicated.  However, the veteran's 
testimony is viewed as credible evidence that this physician 
did tell him that his current back problems could be related 
to an inservice injury.  

The Board notes that it has long been held that the 
credibility of evidence is to be presumed for the purposes of 
reopening a claim and only after the claim is reopened is the 
credibility and weight to be accorded the evidence to be 
assessed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Presuming the credibility of this record, as required under 
Justus, supra, it is significant enough that it must be 
considered to decide the merits of the claim, as it bears 
directly on the issue of etiology.  Anglin v. West, 11 Vet. 
App. 361m 368 (1998).  

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  Hodge, supra.

Accordingly, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury, the appeal is granted to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the preceding section, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for residuals of a low back 
injury.  The new and material evidence consists primarily of 
the veteran's testimony at a recent hearing in which he said 
that he had been told by his VA cardiologist that his back 
disorder was related to service.  

Treatment records by the cardiologist mentioned by the 
veteran were added to the record and reflect diagnoses of 
minor degenerative changes of the lumbar spine without high 
grade spinal stenosis for focal nerve root compression and 
herniated discs in the lumbar spine, but no actual statement 
which might be interpreted as finding a nexus between the 
veteran's current back disorder and his inservice injury is 
indicated.  

An attempt to obtain a statement by this cardiologist should 
be made as it could be beneficial to the veteran's claim.  
Additionally, it is the Board's determination that a 
contemporaneous VA orthopedic evaluation would be helpful 
before deciding this claim.  

The CAVC has held that section5103(a), as amended by the VCAA 
of 2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for low back symptoms during the 
period subsequent to February 2002.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The RO should also request the 
veteran to obtain a written opinion from 
his cardiologist whom he testified 
previously had expressed the belief that 
his back disorder(s) was/were due to 
service.  Such opinion should be 
associated with the claims file.

5.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  The RO should arrange for a the 
veteran to be afforded a VA special 
orthopedic examination to be conducted by 
an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary who has not 
treated examined the veteran before in 
order to determine the nature, extent of 
severity, and etiology of any back 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conduction with the 
examination.  Any indicated tests and 
studies should be performed.  



The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current back disorder(s) 
found on examination had its/their onset 
in service, or if preexisting service, 
was/were aggravated thereby.

Any opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulation, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for residuals of a low back 
injury.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.   Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



